Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 3/15/22.  Claim(s) 2, 4, 5, 7, 10, 18, and 20 are cancelled.  Claim(s) 21-23 are new.  Claim(s) 1, 3, 6, 8, 9, 11-17, 19, and 21-23 are pending.
Applicant's amendments, arguments, and showing of superior results with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.
Applicant's amendment and arguments with respect to the double patenting rejection of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant inventor has discovered that the instantly claimed non-cinnamaldehyde compounds are not active at the tested concentration, but that their presence in combination with cinnamaldehyde potentiates the antibacterial properties, and, further, when these inactive compounds are removed the corresponding blends are less effective and/or work on a narrower spectrum than the claimed composition.  These properties would not have been predictable, thus the instantly claimed composition is free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 2, 4, 5, 7, 10, 18, and 20 are cancelled.  Claim(s) 1, 3, 6, 8, 9, 11-17, 19, and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627